


Exhibit 10.9

 

WALTER ENERGY

2012 EXECUTIVE PERFORMANCE PROGRAM

UNDER THE EXECUTIVE INCENTIVE PLAN

 

I.                                        The Program

 

The Walter Energy, Inc. 2012 Executive Performance Program, as it may be amended
from time to time (the “Program”), under the Walter Energy, Inc. Executive
Incentive Plan, as it may be amended from time to time (the “Plan”), is intended
to stimulate and reinforce executive actions that support and assure the
attainment of key corporate objectives. The Program facilitates these objectives
by providing executive employees the opportunity to earn additional cash
compensation if the Company attains its financial and operating objectives
during the Plan Year and the employee attains required individual performance
levels. The terms and provisions of the Plan are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. All capitalized terms used but not defined
herein shall have the meaning ascribed to such term in the Plan.

 

II.                                   Definitions

 

1.                                      Base Salary means an Employee’s annual
base salary rate (exclusive of special stipends or interim payments,
commissions, overrides, and incentive and other cash and non-cash payments) as
of the end of the Plan Year.

 

2.                                      Change in Control means a “change in
control” as defined in, and applicable to those Participants who have a change
in control agreement or a provision in their employment agreement that relates
to the effect of a change in the ownership or control of the Company.

 

3.                                      Committee means the Compensation and
Human Resources Committee of the Board, as it is constituted from time to time.

 

4.                                      Corporate Employee or Employees means an
Employee or Employees of Walter Energy, Inc.

 

5.                                      Incentive Fund means the fund created in
accordance with Section VII of the Program.

 

6.                                      Officer means an executive officer of
the Company, any Operating unit President and any Operating unit Vice-President
who reports directly to the Operating unit President or who serves on the
Operating unit Executive Committee.

 

7.                                      Peer Group means a group of companies
that are selected by the Committee for comparison purposes based on set of
criteria (e.g., being a direct competitor; the same or similar industry; same or
similar size or annual revenues to one or more Subsidiaries or the Company).

 

1

--------------------------------------------------------------------------------


 

8.                                      Performance Goal means the performance
goals for the 2012 Plan Year, as more fully described in Section V, and their
measures that are designated for all Participants or individual Participants so
that, if each is attained at 100%, the Participant could receive the Target
Incentive Opportunity for such Participant.

 

9.                                      Operating unit means a wholly owned
subsidiary of Walter Energy, Inc. that has been declared by the Committee to be
eligible to participate in the Plan and the Program.

 

10.                               Operating unit Employee or Employees means an
Employee or Employees of an Operating unit.

 

11.                               Target Incentive Opportunity means additional
cash compensation, expressed as a percentage of Base Salary, which may be
recommended as an incentive award if all targets are attained at 100%. The
actual amount of the award payable hereunder could increase or decrease as more
fully described in Section VIII, subject to the terms of the Plan.

 

III.                              Administration

 

1.                                      The Program shall be administered by the
Committee.

 

2.                                      The Committee shall have sole and
complete authority to make awards under the Program from funds authorized by the
Committee in accordance with the terms of the Plan and to adopt; alter and
repeal such administrative rules, guidelines and practices governing the
operation of the Program, as it shall deem advisable from time to time; and to
interpret the terms and provisions of the Program.

 

A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be the acts of the Committee.

 

3.                                      Nothing in the Plan, the Program or any
of the related documents and no representations by the Company, shall be
construed as creating a contract, oral or written, that guarantees employment of
an individual for any period of time, nor is there created any entitlement to
receive an incentive payment except as determined by the Committee. The
decisions and determinations of the Committee shall be final, conclusive and
binding on all Participants.

 

IV.                               Eligible Participants

 

1.                                      The following Employees of the Company
and its Subsidiaries are eligible to participate in the Program.

 

2

--------------------------------------------------------------------------------


 

A.            Officer Group

 

·                  Executive Officers of the Company

 

·                  Operating Unit Presidents

 

·                  Operating Unit Vice-Presidents who report directly to the
Operating Unit President or serve on the Operating Unit Executive Committee

 

B.            Corporate and Operating Unit Staff Group

 

·                  Corporate and Operating Unit Employees, including Mine
Managers, who hold positions that are equal to or greater than salary grade 9,
or the equivalent, under the Company’s job evaluation program.

 

2.                                      Participants in the Program may not take
part in any other cash incentive or production bonus plan that is sponsored by
the Company or any of its Subsidiaries.

 

3.                                      Participation in the Company’s Employee
Stock Purchase Plan is required of all eligible Participants in the Plan and
Program to receive an incentive award.

 

V.                                    Performance Goals

 

1.                                      Financial Performance Goals - 60% of a
Participant’s incentive opportunity.

 

From time to time in its discretion with respect to a Plan Year, the Committee
will establish one or more Financial Performance Goals based on the annual
business plan, improvement over the former year, a Peer Group comparison, or
such other criteria as it may determine in its discretion. The Financial
Performance Goals may include one or more measures, such as: earnings before
taxes (EBT); net income (NI); earnings per share (EPS); operating income (OI);
return on net assets (RONA), earnings before interest, taxes, depreciation and
amortization (EBITDA); earnings before interest and taxes (EBIT); and/or
pricing, production volume, production capacity, cost per ton, etc. that reflect
the combined results of one or more of the Company’s Subsidiaries. If the
Committee designates more than one target, it shall assign relative weights to
each target so that the sum of all weighting factors is to equal 1.0.

 

For the 2012 Plan Year, as more fully described in the 2012 Performance Metrics
and Design Parameters attached hereto (the “Parameters”), the Committee has
designated consolidated net income, production tons and cost per ton as the
Financial Performance Goals, with each such goal representing 20% of the
weighting for all Participants.

 

3

--------------------------------------------------------------------------------


 

The Committee will have the sole power and authority to review and adjust the
Financial Performance Goals during the Plan Year due to unanticipated events,
including, but not limited to, windfall gains, disposal of significant assets,
catastrophes and other nonrecurring events.

 

2.                                      Safety Performance Goal - 20% of a
Participant’s incentive opportunity.

 

As soon as practicable at or near the beginning of the Plan Year, the Committee
will establish one or more Safety Performance Goals for each Operating Unit
based on each Operating Unit’s safety performance record. Safety Performance
Goals may include, but are not limited to, lost time accident (LTA) rate,
incident rate, citations issued, etc. If there is more than one goal, relative
weights will be assigned to each goal so that the sum of all weighting factors
is equal to 1.0. The Safety Performance Goals applicable for the 2012 Plan Year
are more fully described in the Parameters.

 

3.                                      Operational/Departmental/Individual
Goals - 20% of a Participant’s incentive opportunity.

 

As soon as practicable at or near the beginning of the Plan Year, each Operating
Unit and Department will establish one or more Operational, Departmental and/or
Individual Goals. If there is more than one goal, the Department and the manager
will assign relative weights to each goal so that the sum of all weighting
factors is equal to 1.0. The goals will be reviewed and approved by the next
level of executive management, and communicated directly to the Participant.

 

Operational/Departmental/ Individual Goals will focus on key actions and
accomplishments within the department that support the Company’s strategic
objectives. The goals, in order to be effective, must be specific and
measurable, to the greatest extent possible. Examples of
Operational/Departmental/Individual Goals will relate to operation excellence,
growth of our Company, employee development, coal production, and cost per
metric ton.

 

A Participant’s manager shall have the authority, with the written approval of
the next level of executive management, to review and adjust the
Operational/Departmental/Individual Goals during the Plan Year because of
unanticipated events, including, but not limited to, windfall gains, disposal of
significant assets, catastrophes and other nonrecurring events.

 

4

--------------------------------------------------------------------------------


 

VI.                               Target Incentive Opportunity

 

1.                                      Each Participant in the Program will
have a Target Incentive Opportunity, as determined by the Committee or in
accordance with the Company’s compensation policies, as of the beginning of the
Plan Year.

 

2.                                      A Target Incentive Opportunity
represents the amount of additional cash compensation that will be recommended
for payment if all the Financial, Safety and Operational/Departmental/Individual
Performance Targets are attained at 100%.

 

3.                                      Actual payments to a Participant may be
increased or decreased from the Participant’s Target Incentive Opportunity
depending on actual performance compared to Performance Goals and final
determination by the Committee, but in no event will a Participant’s Target
Incentive Opportunity exceed the maximum award permitted under the Plan. Subject
to the terms of the Plan, the maximum award under the Program will be a
percentage of [year-end] Base Salary as determined by Company compensation
policies.

 

VII.                          Incentive Fund

 

At the beginning of each Plan Year, subject to the terms of the Plan, the
Company will establish an Incentive Fund derived from the aggregate of the Base
Salaries of the Participants times their Target Incentive Opportunity. During
the course of the Plan Year the Company may adjust the size of the Incentive
Fund to reflect projected year-end performance, Participant changes and
resulting year-end incentive payments; provided, however, that in no event may
the Incentive Fund exceed the Award Pool.

 

VIII.                     Incentive Awards

 

1.                                      A Participant’s incentive award under
the Program will be calculated by the sum of the following components:

 

Part A - Financial Performance to Financial Performance Goals

Part B - Safety Performance to Safety Performance Goals

Part C - Operational/Departmental/Individual Performance to
Operational/Departmental/Individual Goals

 

4.                                      2.                                     
The Operational/Departmental manager shall recommend at the beginning of the
Plan Year, criteria to measure increases and decreases from the Performance
Goals, which criteria shall be approved by the next level of executive
management.

 

5

--------------------------------------------------------------------------------

 

5.                                      Minimum Individual Performance Required

 

Notwithstanding anything herein to the contrary, a Participant who has an
overall “Unsatisfactory Performance” rating under the Company’s performance
appraisal program is not eligible for an incentive payment hereunder unless and
until such Participant’s performance improves to meet acceptable standards. A
Participant who is not rated due to being new in the position is eligible for an
incentive payment as long as the Participant is progressing satisfactorily
towards expected standards and is meeting the other requirements of the Plan and
Program.

 

6.                                      Incentive awards hereunder may not be
paid until the completion of the Company’s audited financial statements
corresponding to the Plan Year and the approval of the Company’s Audit Committee
has been received.

 

7.                                      The calculated awards will be
recommended for payment to the Committee. The Committee may use discretion to
increase or decrease the size of the award; provided that no award may exceed
the maximum award as provided in the Plan; and provided further, that the
aggregate total of all awards granted in a Plan Year may not exceed the Award
Pool.

 

IX.                              Timing and Method of Payment

 

1.                                      Awards hereunder, if any, will be paid
in cash, less required withholdings, within 75 days following the end of the
applicable Plan Year.

 

2.                                      Pro rata payments:

 

a.                                      A Participant must be an Employee at the
time the bonus is paid in order to receive an incentive payment under the
Program. A Participant whose employment terminates for any reason before the end
of the applicable Plan Year will not be eligible for an incentive award for that
Plan Year unless the termination was the result of death, disability or
retirement under a Company sponsored retirement plan, in which case, a pro rata
payment based on the portion of the Plan Year worked applied to target (or less
than target if actual performance is below target in any area) may be
recommended to the Committee, provided the Participant worked at least three
months during the Plan Year. “Retirement” is defined as the termination of the
Plan Participant’s employment with the Company and its Subsidiaries other than
for cause and either (a) on or after the date on which the Participant attains
the age of 60, or, (b) on a date on which the sum of the Participant’s age and
completed years

 

6

--------------------------------------------------------------------------------


 

of employment with the Company and its Subsidiaries is at least eighty (80).

 

b.                                      Participants who are hired following the
commencement of a Plan Year, or are transferred or promoted into an incentive
eligible position may be recommended for a pro rata payment , based on their
time in the eligible position, as long as they have worked in that position at
least three months during the Plan Year.

 

c.                                       Participants who are promoted or
transferred from one incentive position to another incentive position will
receive a pro rata payment based on the period of time they were in each
position and the Participant’s year-end Base Salary. Any pro rata payment from
Part A- Financial Performance and Part B- Safety will be measured and
apportioned at the end of the Plan Year. Operational/Departmental/Individual
Goals must be set and measured for the period in each position.

 

d.                                      If there is a qualifying termination
following a change in control of the Company, a pro rata portion of the [target
amount] may be paid out unless otherwise specified by an individual employment
or change in control agreement.

 

3.                                      Notwithstanding anything herein to the
contrary, a Participant who is eligible for payment of an incentive under the
Program following termination of employment and under the terms of an
employment, severance, or change in control agreement will be paid at a time and
frequency specified in such employment, severance, or change in control
agreement. If the Participant is a “Specified Employee” as defined under
Section 409A of the Internal Revenue Code, the payment shall be deferred until
the first business day after the date that is six (6) months after the
termination date in order to comply with the Code.

 

4.                                      Clawbacks: If any of the Company’s
financial statements are required to be restated due to errors, omissions,
fraud, or misconduct, the Committee may, in its sole discretion but acting in
good faith, direct that the Company recover all or a portion of any incentive
award hereunder or any past or future compensation from any Participant with
respect to any fiscal year of the Company for which the financial results are
negatively affected by such restatement. For purposes of this paragraph, errors,
omissions, fraud, or misconduct may include and is not limited to circumstances
where the Company has been required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirement, as enforced by
the United States Securities and Exchange Commission, and the Committee has
determined in its sole discretion that a Participant had knowledge of the

 

7

--------------------------------------------------------------------------------


 

material noncompliance or the circumstances that gave rise to such noncompliance
and failed to take reasonable steps to bring it to the attention of the
appropriate individuals within the Company, or the Participant personally and
knowingly engaged in practices which materially contributed to the circumstances
that enabled a material noncompliance to occur.

 

X.                                   Effective Date and Duration

 

1.                                      The Program shall be effective as of
January 1, 2012.

 

2.                                      The Committee may discontinue the
Program, in whole or in part, at any time, or may, from time to time, amend the
Program in any respect that the Committee may deem to be advisable.

 

8

--------------------------------------------------------------------------------


 

2012 Performance Metrics and Design Parameters

 

Mechanics

 

1.              Each Participant will have a target incentive opportunity
expressed as a percentage of salary.

 

2.              The Program will use a “balanced scorecard” of goals including
financial, safety and individual goals.

 

3.              All Participants will have a shared corporate financial goal —
consolidated net income.

 

4.              Each goal will have an assigned weight, with all weights adding
to 100%.

 

5.              Each goal will have assigned threshold, target and maximum
performance levels, established to ensure both the appropriate degree of stretch
and probability of achievement.

 

6.              Award payouts will range from 50% of target award for threshold
performance, to 100% of target for performance at target, to 200% of target for
maximum performance.

 

7.              Performance against each goal will be assessed, weighted and
added together to determine the award for each Participant at year-end.

 

Performance Metrics

 

1.         Financial (60% Weighting)

 

a.         Consolidated Net Income: 20% weighting for all Participants.

 

b.         Production Tons: 20% weighting for all Participants.

 

i.                 Corporate Officers and Staff: Metric will be the sum of all
business units.

ii.              Business Unit Executives and Staff: Metric will be the sum of
mines in the business unit.

iii.           Mine Managers and Staff: Metric will be mine specific.

 

c.          Cash Cost per Ton: 20% weighting for all Participants.

 

i.                 Corporate Officers and Staff: Metric will be a weighted based
on operating income of all business units.

ii.              Business Unit Executives and Staff: Metric will be a weighted
based on operating income of mines in the business unit.

iii.           Mine Managers and Staff: Metric will be mine specific.

 

2.         Safety (20% Weighting)

 

a.         Based on reportable incident rates for all Participants.

 

i.                 Corporate Officers and Staff: Metric will be a weighted based
on operating income of all business units.

 

9

--------------------------------------------------------------------------------


 

ii.              Business Unit Executives and Staff: Metric will be a weighted
based on operating income of mines in the business unit.

iii.           Mine Managers and Staff: Metric will be mine specific.

 

b.         In the event of a fatality, all Participants will automatically lose
one-fourth of the safety component incentive opportunity, and the business unit
in which the fatality occurred will lose all of the safety component incentive
opportunity.

 

3.         Individual Goals (20% Weighting)

 

a.         All Participants will have documented individual goals, developed in
conjunction with their manager.

 

b.         Goals must be specific, measureable and tied directly to furthering
the Company’s overall business objectives.

 

Final Awards

 

After initial awards are determined through application of the goal weights and
performance against targets, the Committee will have discretion to adjust the
initial awards to take into account relevant factors that affected performance
during the year, i.e. key external factors, performance versus peers, etc.
Awards will be paid annually in cash, less required withholdings, within 75 days
of the close of the performance period.

 

10

--------------------------------------------------------------------------------
